Citation Nr: 0327710	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-08 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for fibroma of the right 
elbow, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  Further, the record reflects he had additional service 
in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which confirmed and continued the 10 percent rating.

The Board notes that the veteran's representative contended 
that the veteran was seeking a 20 percent rating for this 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5206, and indicated that such a rating would constitute a 
full grant of the benefits he was seeking on appeal.  See 
38 C.F.R. §§ 20.200, 20.201; see also AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (citing Cf. Hamilton v. Brown, 4 Vet. App. 
528, 544 (1993)) (a claimant may expressly limit his appeal 
to entitlement to a particular disability rating which is 
less than the maximum rating available for a service-
connected disability, thereby removing the Board's authority 
to adjudicate entitlement to a higher rating.).  Here, the 
record does not show that the RO expressly considered the 
criteria of Diagnostic Code 5206, although the Board is of 
the opinion that this Code is applicable in the instant case.  
However, for the reasons stated below, the Board finds that 
the veteran is entitled to the 20 percent rating in the 
instant case.  Inasmuch as it has been indicated that such a 
rating would constitute a full grant of the benefits sought 
on appeal, the veteran has not been prejudiced by the Board's 
decision to proceed with adjudication of his claim.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

As an additional matter, it is noted that the veteran had 
also perfected an appeal on the issue of entitlement to 
service connection for impotence, and that this issue was the 
subject of March 2000 Board remand.  However, service 
connection was subsequently established for this disability 
by a July 2000 rating decision.  In view of the foregoing, 
this issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).





FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.  

2.  The veteran's service-connected fibroma of the right 
elbow is manifest by pain weakness and limitation of flexion 
to approximately 90 degrees, but not to degree that more 
nearly approximates 70 degrees; range of motion is otherwise 
essentially normal.


CONCLUSION OF LAW

The criteria for a 20 percent rating for fibroma of the right 
elbow are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5206 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West 2002), or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Here, the RO advised the veteran 
of the evidence necessary to substantiate his claim, 
including the applicable criteria for a higher disability 
rating, by various documents such as correspondence dated in 
January and February 2001, the February 2001 rating decision, 
the May 2001 Statement of the Case (SOC), and the March 2002 
Supplemental Statement of the Case (SSOC).  As such, the 
veteran was notified that there had to be competent medical 
evidence that he satisfied the schedular criteria for an 
increased rating.  Further, the February 2001 correspondence 
noted the enactment of the VCAA and indicated what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board notes that the veteran was accorded 
examination in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the examination.  In addition, it does not appear that the 
veteran has identified any pertinent evidence that has not 
been obtained or requested by the RO.  Thus, the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

In making the above determination, the Board was cognizant of 
the fact that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, in the instant case the Board 
notes that it was over one year from the time of the February 
2001 correspondence which detailed VA's duties under the VCAA 
and the final adjudication by the RO in the May 2002 SSOC.  
As such, the veteran was accorded the full statutory one year 
period in which to present evidence in support of his claim 
prior to the RO's final adjudication in this case.  The Board 
also reiterates that, for the reasons stated below, it has 
determined the veteran is entitled to the 20 percent rating 
he was seeking on appeal.  As such, there has been no 
prejudice to the veteran that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.


Background.  Service connection was established for fibroma 
of the right elbow by a May 1986 rating decision, evaluated 
as zero percent disabling (noncompensable).  A subsequent May 
1997 rating decision assigned a compensable rating of 10 
percent.

The veteran initiated his current increased rating claim in 
September 2000.  He subsequently underwent a VA joints 
examination in February 2001.  At this examination, he 
complained that his right elbow and hands were painful, and 
that he could not have a strong grip in his hand because all 
of the joints in his fingers hurt.  He also reported that the 
elbow had problems and that he could not do anything strong 
with it.  However, it was noted that when questioned as to 
whether he was still working, he admitted that he worked for 
the state highway department, and when asked what he did he 
responded that "well, we do everything we have to do to 
maintain the highways...we do backstopping, we do putting up 
signs along the highway, we do whatever is necessary."  When 
asked if he would saw-off the bridges in the highways when 
necessary, he responded that he did.  He also acknowledged 
that he drove the truck when necessary.  The examiner noted 
that the veteran seemed to be physically strong enough to 
hold the job.  

On examination, the veteran's right elbow and hand looked 
normal.  With range of motion testing, he would only flex the 
right elbow to 90 degrees, although the examiner stated it 
looked more than that.  There was no crepitus or pain except 
that the veteran complained of pain on the tip of the 
olecranon process.  Extension was to zero degrees, and 
supination and pronation were normal.  Regarding the right 
hand, it was stated that he "obviously" had a weak grip.  
However, the examiner noted that when the veteran was asked 
to squeeze his fingers, it was not much stronger on the left 
when he tried to compare.  The veteran was able to make a 
fist and extend his fingers outward.  Further, there were no 
obvious bony deformities of the joints.  The examiner also 
stated that, except for flexion, the elbow was relatively 
normal.  Overall impression was relative normal examination 
of the elbow and hands with some limitation of flexion.

X-rays taken of the right elbow in conjunction with this 
examination revealed ossification at the distal triceps 
insertion on the olecranon suggesting old trauma at this 
site.  No evidence of degenerative joint space narrowing or 
joint effusion was identified.  In addition, no fracture was 
seen.

The veteran subsequently submitted a private orthopedic 
evaluation report of his right upper extremity, dated in 
January 2002.  He was noted to have chronic problems with his 
right wrist and hands, as well as a history of osteoarthritic 
symptoms and pain through his knees.  He also reported that 
he continued to work his current employment with the road 
department doing grass cutting, putting in asphalt, tree 
trimming as necessary, and that he had been there for years.  
Further, he reported that the he had persistent pain in his 
dominant right upper extremity, particularly his elbow when 
he got into extension, he felt a sharp pain.  Moreover, he 
had difficulty with extremes of flexion, as well as with 
gripping and carrying.  In addition, he was found to have a 
significant strength deficit on this side.  His maximum 
effort strength was found to be 70 to 80 pounds on a Jamar 
dynamometer versus 140 pounds on the left hand.  On 
examination, he was found to have crepitus throughout the 
metaphalangeal joints and pain on forced extension of the 
elbow.  There was tenderness in the posterior aspect.  X-rays 
of the elbow, hand, and wrist showed some osteoarthritic 
changes at the metaphalangeal joints of the fingers.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected fibroma of the right elbow 
has been rated as analogous to degenerative arthritis 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 
this Code, degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or groups of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see 
also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2):  The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5206, limitation of flexion of either 
the major or minor forearm to 100 degrees warrants a 10 
percent rating.  Limitation of flexion of either forearm to 
90 degrees warrants a 20 percent rating.  Limitation of 
flexion of the major forearm to 70 degrees warrants a 30 
percent rating, limitation of flexion of the major forearm to 
55 degrees warrants a 40 percent rating; and limitation of 
flexion of the major forearm to 45 degrees warrants a 50 
percent rating.

Under Diagnostic Code 5207, limitation of extension of either 
the major or minor forearm to 45 or 60 degrees warrants a 10 
percent rating.  Limitation of extension of either forearm to 
75 degrees warrants a 20 percent rating.  Limitation of 
extension of the major forearm to 90 degrees warrants a 30 
percent rating, limitation of extension of the major forearm 
to 100 degrees warrants a 40 percent rating; and limitation 
of extension of the major forearm to 110 degrees warrants a 
50 percent rating. 

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. 4.71, Plate 
I. 


Analysis.  In the instant case, the Board finds that the 
severity of the veteran's service-connected fibroma of the 
right elbow more nearly approximates the criteria for a 20 
percent rating.

Initially, the Board notes that the veteran's right hand 
impairment is not for consideration when determining the 
severity of his service-connected right elbow disorder.  

As detailed above, the veteran indicated at both the February 
2001 VA joints examination and the January 2002 private 
orthopedic examination that he experienced pain in the right 
elbow.  Further, he was only able to flex his elbow to 90 
degrees on the VA examination, which corresponds to a 20 
percent rating under Diagnostic Code 5206.  The Board 
acknowledges that the VA examiner indicated that it looked 
more than that, that the veteran was able to perform his work 
duties despite this impairment, and that it was a relatively 
normal examination.  Nevertheless, the examiner also 
acknowledged that the veteran did have limitation of flexion.  
Moreover, the January 2002 private orthopedic examination 
confirmed that the veteran had pain with his elbow upon 
extension, difficulty with the extremes of flexion, and "a 
significant strength deficit" on the left side, albeit it is 
apparent that the latter included more than the service-
connected elbow.

Taking into consideration the veteran's complaints of pain, 
as well as the objective findings of limited flexion to 90 
degrees and loss of strength, the Board finds that the 
veteran is entitled to a 20 percent rating pursuant to 
Diagnostic Code 5206.  There is no objective evidence to 
support a finding that pain, weakness or  fatiguability 
results in additional limitation of motion of the elbow to a 
degree that more nearly approximates the criteria for a 
rating in excess of 20 percent under any of the potentially 
applicable Diagnostic Codes.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

Inasmuch as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a rating of 20 percent for fibroma of the 
right elbow is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



